PER CURIAM.
Judgment in this case was rendered on November 20, 1912, and on the same day a motion for a new trial was made and denied. On November 18, 1913, a writ of error was sued out to have the judgment and order reviewed by this court.
The law which went into effect October 1, 1913, provides that a judgment or order in a civil action or proceeding or in a probate proceeding may be reviewed by appeal, and not otherwise. Paragraph 1226, Ariz. Rev. Stats. 1913, Civil Code. Before the writ of error in this case was sued out, the law-making power had abolished that method of review. It follows, therefore, that we have no jurisdiction to entertain the writ. Steinfeld v. Nielsen, 139 Pac. 879.
Writ of error dismissed.